         Case 1:19-cv-00478-MKV Document 18 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 GOGO APPAREL, INC., a New York Corporation,                              DOC #:
                                                                          DATE FILED: 4/23/2020
                             Plaintiff,

                              -against-                                   1:19-cv-478-MKV

 CHARLOTTE RUSSE HOLDING, INC., a California                                   ORDER
 Corporation; and DOES 1-10,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On March 6, 2020, the Court entered an order reminding Plaintiff of its obligation to file

status reports every 90 days and instructing it to file one on or before March 20, 2020 – five

months after the last status report had been filed [ECF No. 17]. As of the date of this order,

Plaintiff has not done so.

       It is therefore ORDERED that Plaintiff should file a status letter in compliance with the

Court’s March 6, 2020 order on or before May 8, 2020.



SO ORDERED.
                                                     _________________________________
Date: April 23, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
